904 F.2d 701Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harish PATEL, Plaintiff-Appellant,v.SOUTHLAND CORPORATION, Defendant-Appellee.
No. 90-2009.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 20, 1990.Decided:  May 22, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 89-1318-A).
Harish Patel, appellant pro se.
Michael Frank Marino, Reed, Smith, Shaw & McClay, McLean, Va., for appellee.
E.D.Va.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Harish Patel appeals the district court's dismissal of this action alleging wrongful discharge from employment.  The discharge occurred on August 24, 1985, according to Patel.  He filed the complaint in this action on September 8, 1989.  Our review of the record and the district court's order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Patel v. Southland Corp., C/A No. 89-1318-A (E.D.Va. Dec. 1, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED